Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Michael Head and All Occupants,                      Appeal from the County Court at Law No. 1
 Appellants                                           of Bell County, Texas (Tr. Ct. No. 87,756).
                                                      Memorandum Opinion delivered by Justice
 No. 06-18-00089-CV        v.                         Stevens, Chief Justice Morriss and Justice
                                                      Burgess participating.
 Dacyn Investments LTD, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.


                                                     RENDERED JANUARY 18, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk